OPINION — AG — ** VACANCY — ELECTION — PRIMARY ** " ON OR ABOUT JULY 27, 1956, ONE OF THE DEMOCRATIC NOMINEES TO THE STATE HOUSE OF REPRESENTATIVES FROM PONTOTOC COUNTY PASSED AWAY. THIS GENTLEMEN HAS WON THE NOMINATION OF ONE OF THE TWO SEATS FROM PONTOTOC COUNTY IN THE FIRST PRIMARY ELECTION ON JULY 3, 1956. THE QUESTION ARISES, ' WITH WHOM DOES THE AUTHORITY LIE TO FILL SUCH VACANCY, AND WHAT PROCEDURE SHOULD BE FOLLOWED '? " — THE STATE ELECTION BOARD HAS AUTHORITY TO FILL THE VACANCY MENTIONED BY YOU, AND THAT THE PROCEDURE TO FOLLOW IS SET FORTH IN 26 Ohio St. 233 [26-233] EXCERPT FROM OPINION NO. SEPTEMBER 11, 1930 — LUTTRELL CITE: OPINION NO. SEPTEMBER 11, 1930 — LUTTRELL (VACANCY RUN OFF, CAMPAIGN) (FRED HANSEN)